PER CURIAM.
This is an action to recover the possession or value of certain personal property. The court below gave judgment for the defendant, from which and from an order denying his motion for a new trial the plaintiff appeals.
This is a second appeal. In the opinion rendered on the former appeal (79 Cal. 268, 21 Pac. 837), the principal facts of the case are stated, and they need not therefore be repeated here. The court found that “the plaintiff was not, on August 12, 1880, nor at the time of the commencement of this action, nor at any other time, the owner, nor in the possession, nor entitled to the possession, of the goods and chattels in the complaint mentioned, nor of either or any of them”; and the only contention on the part of the appellant is that this finding was not justified by the evidence. This contention cannot be sustained. It is true that there was some conflict in the evidence; but when looked at as a'whole, it appears to be clearly suffieient to justify and sustain the decision; The judgment and order appealed from must be affirmed, and it is so ordered.